RICHARDS, J.
The evidence shows that Glen Williams and Melvin Wade, each under 21 years of age. had driven the car from Delphos to Toledo two or three days before the collision. The evidence all shows that they were on a pleasure trip.. They spent a couple of days in Toledo in company with some lady friends over the Fourth of July and on the return trip, about five o’clock in the morning of July 6th, the collision occurred while Glen. Williams was lying on the seat of the car asleep and it was being driven by. Melvin Wade. The negligence of these parties can not be seriously questioned. Neither can there be any doubt that this negligence proximately caused the collision. The record, however is devoid of evidence tending to show that Glen Williams was acting as agent fo:r his father. The car belonged to the father but the son was permitted to use it for his own purposes when he saw fit, and the record shows that he had taken it on this occasion without the knowledge of his father and for his own pleasure.
It is claimed by the plaintiff that the son and his companion had gone to Toledo to get some automobile parts for the father, but we find no competent evidence in the record tending to show that. Declarations of a claimed agent do not prove agency. The liability of a father for the negligent operation of a car by his son does not arise simply from the family relationship, and unless it appear that the son was at the time acting as aspnt for the father, there can be no liability. Because of this condition of the record, the motion of the defendant for a directed verdict should have been granted.
The judgment will be reversed and final judgment entered for plaintiff in error.
Williams and Lloyd, JJ., concur.